Voto particular de conformidad emitido,
en etapa de recon-sideración, por el Juez Asociado Señor Rivera Pérez.
En la opinión disidente del caso de epígrafe, la Jueza Asociada Señora Rodríguez Rodríguez señala que los moti-vos que la inspiraron a circular su ponencia están sosteni-dos por evidencia incontrovertible, la cual consta en autos *484y fue obviada por el Tribunal en su sentencia. No compar-timos su criterio. Aclaramos nuestro voto.
La Jueza Asociada Señora Rodríguez Rodríguez señala varios asuntos que supuestamente no tomó en considera-ción el Tribunal al dictar la referida sentencia. Disiente de la determinación del Tribunal de que no hubo un cierre de operaciones de la planta de Baxter en Carolina, sino un traslado de éstas a las plantas de Baxter en Jayuya y Aibonito. Señala que surge del expediente de autos que lo que se trasladó de la planta de Baxter de Carolina a otras plantas de la compañía en Puerto Rico fue sólo parte de los productos que se fabricaban y que el resto se trasladó a Estados Unidos. Si bien es cierto que surge del expediente que la operación de algunos productos se trasladó a plan-tas de Baxter en Estados Unidos y no dentro de Puerto Rico, el Tribunal de Primera Instancia, luego de apreciar toda la prueba que le fue presentada, determinó que la pro-ducción de la compañía de Carolina se trasladó casi com-pletamente a las plantas de Aibonito y Jayuya.(1)
Tal como señalamos en la sentencia dictada, el Tribunal de Primera Instancia dictaminó correctamente que los de-mandantes sí tenían derecho, bajo las disposiciones de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. see. 185b), a ser compensados con la debida indemnización. Ese tribunal determinó, como cuestión de hecho, lo siguiente:
... los documentos y declaraciones de la propia parte deman-dada, a través de múltiples informes corporativos, memoran-dos, cartas y la deposición de Aracelis Centeno, oficial de Baxter-PR y anterior Directora de Personal de la Planta de Carolina, hacen inevitable la conclusión de que sobre los he-chos medulares en torno las actuaciones de la demandada a la luz de la Ley 80, no hay controversia. Los hechos materiales que no están en controversia establecen: (1) la unidad de ope-raciones de las distintas plantas de Baxter en Puerto Rico, particularmente entre las plantas de Carolina, Aibonito y Ja-yuya (“I.V. Systems”) y particularmente en cuanto al manejo *485de sus recursos humanos; (2) que la planta de Carolina era la más antigua de Baxter en Puerto Rico y que los demandantes eran, en su mayoría, los más antiguos de la empresa; (3) que la producción en la cual laboraban los demandantes no se sus-pendió, sino que se trasladó casi completamente a las plantas de Baxter en Aibonito y Jayuya; y (4) que a los demandantes, no se les ofreció traslados a sus puestos en las plantas de Baxter de Aibonito y Jayuya, sino que la empresa reclutó nuevo personal para realizar las tareas que éstos antes realizaban. (Enfasis suplido.(2)
La prueba considerada por el foro primario y por este Foro incluye, tal y como expresó el Tribunal en su senten-cia, un boletín informativo de Baxter del 19 de octubre de 1995, mediante el cual anunció el alegado cierre de opera-ciones de la planta de Carolina. En éste se expresó, en lo pertinente, lo siguiente:
As part of the consolidation announced today, the company will transfer most of the production from its TV-solutions plant in Carolina, Puerto Rico, to another Baxter facility in Jayuya, which will be expanded to accommodate the move. About 750 employees work at the Carolina plant, which will be phased down and closed by the end of 1997 or early in 1998. (Enfasis suplido.(3)
Al evaluar la evidencia desfilada ante sí, el Tribunal de Primera Instancia realizó sus determinaciones de hechos. Examinamos la prueba que consta en nuestro expediente, junto con las determinaciones de hechos del foro primario, y concluimos que su dictamen fue correcto. No podemos intervenir con la evaluación y las determinaciones de he-chos que de toda la prueba presentada hizo el foro primario. Es norma reiterada que le debemos deferencia a la apreciación de la evidencia que realiza el Tribunal de *486Primera Instancia en ausencia de pasión, prejuicio, parcia-lidad o error manifiesto en la apreciación de la prueba. (4) Ninguna de esas circunstancias está presente, de manera que nos permita intervenir con las determinaciones de he-chos formuladas por el Tribunal de Primera Instancia. A base de ello, resolvimos que no hubo un cierre de las ope-raciones que estuvieron ubicadas en la planta de Baxter de Carolina, sino un traslado de la mayor parte de esas opera-ciones a las plantas de Jayuya y Aibonito. Por lo cual, con-cluimos que el despido de los peticionarios fue injustificado por ser los empleados de mayor antigüedad de Baxter, que realiza negocios en Puerto Rico con unidad de operaciones entre sus plantas, respecto a sus recursos humanos.
La opinión disidente de la Jueza Asociada Señora Rodrí-guez Rodríguez expresa que sorprendentemente no hici-mos referencia en la sentencia “al cierre del almacén en Sabana Gardens en Carolina y a la venta de las operacio-nes Baxter en Culebra”. Estos datos sí surgen de nuestro expediente, mas no hicimos hincapié en ellos porque enten-díamos que aunque fuesen parte de una estrategia de ne-gocios para reducir gastos, no justifican el despido de los empleados de la planta de Carolina, que eran los más an-tiguos en la empresa, ni provee dato alguno que altere la determinación que este Tribunal entendió como correcta a los efectos de que se trataba de un traslado de operaciones de la planta de Baxter de Carolina a otras dentro de Puerto Rico. Es necesario puntualizar que el Tribunal de Primera Instancia determinó, como cuestión de hecho, que existía unidad de operaciones de las distintas plantas Baxter de Puerto Rico, particularmente en cuanto al manejo de sus recursos humanos.(5)
En la referida opinión se hace referencia a un pago vo-luntario que supuestamente Baxter entregó a todos los em-*487pleados cesanteados en carácter de una compensación voluntaria.(6) Señala que debimos ordenar al Tribunal de Primera Instancia auscultar la naturaleza y cuantía de este pago para determinar si procede acreditarlo como mesada.
Respecto a la mencionada compensación voluntaria, de-bemos señalar que ésta no es una mesada sino una com-pensación que la compañía Baxter, como parte de su polí-tica interna, puede conceder. No obstante, esta compensación voluntaria concedida no releva a Baxter, como patrono, de cumplir con la indemnización que la ley exige que se conceda en casos de despidos injustificados. Esta compensación, en caso de que los peticionarios la ha-yan aceptado, no sustituye la mesada correspondiente. El Tribunal de Primera Instancia desestimó la acción de va-rios demandantes por éstos haber otorgado con Baxter un acuerdo y relevo general.(7) No surge de nuestro expediente que los peticionarios hayan otorgado con Baxter tal acuerdo.

 Apéndice, págs. 1406-1407.


 íd.


 Apéndice, pág. 274. También, véase L.E. Ruano, Baxter Expands in Jayuya, en Caribbean Business, 16 de julio de 1998, pág. 6, Apéndice, pág. 688. Este artículo, en lo pertinente, dispone: “[Eladio] Alvarez [Baxter General Manager] said[:] About 90% of production from Baxter’s recently closed plant in Carolina was relocated to Jayuya. The rest was sent to other Baxter plants throughout the island, including Aibonito.”


 Álvarez v. Rivera, 165 D.P.R. 1 (2005); Rodríguez v. Pérez, 164 D.P.R. 368 (2005).


 Apéndice, pág. 1406.


 íd., págs. 283 y 303. Baxter anuncia la aprobación de este pago a los emplea-dos cesanteados mediante varios de sus boletines oficiales. En síntesis, alegaba, res-pecto a este pago, que era voluntario, pues Baxter no estaba obligado por ley a indemnizar a sus empleados.


 Id., págs. 135 y 1458. Véanse también los acuerdos de relevo que constan en el Apéndice, págs. 72-90, 755, 762, 774 y 782.